IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

CHRISTOPHER LYNN HOLAWAY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-0090

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 3, 2016.

An appeal from an order of the Circuit Court for Bay County.
Hentz McClellan, Judge.

Christopher Lynn Holaway, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, CJ., LEWIS and RAY, JJ., CONCUR.